     Case 1:20-cv-01449-AWI-JLT Document 11 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
      STEVE OSCAR BLACKWELL AUSTIN,                          CASE NO. 1:20-cv-01449-AWI-JLT (HC)
 9
                              Petitioner,                    ORDER ADOPTING FINDINGS AND
10                                                           RECOMMENDATIONS, DISMISSING
                      v.                                     PETITION FOR WRIT OF HABEAS
11                                                           CORPUS, DIRECTING CLERK OF COURT
      STANISLAUS COUNTY SUPERIOR                             TO ENTER JUDGMENT AND CLOSE CASE,
12    COURT,                                                 AND DECLINING TO ISSUE CERTIFICATE
                                                             OF APPEALABILITY
13                            Respondent.
                                                             (Doc. No. 10)
14

15

16          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

17   habeas corpus pursuant to 28 U.S.C. § 2254. On December 2, 2020, the magistrate judge

18   assigned to this case issued a Findings and Recommendation that recommended the petition be

19   dismissed without prejudice. Doc. No. 10. The Findings and Recommendation was served upon

20   all parties and contained notice that any objections were to be filed within twenty-one days from
21   the date of service of the instant order. To date, no party has filed objections.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

23   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

24   Findings and Recommendation is supported by the record and proper analysis.

25          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

26   district court’s denial of his petition, and an appeal is only allowed in certain circumstances. Miller-
27   El v. Cockrell, 537 U.S. 322, 335–36 (2003). The controlling statute in determining whether to

28   issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:
                                                         1
     Case 1:20-cv-01449-AWI-JLT Document 11 Filed 02/02/21 Page 2 of 3


 1                  (a) In a habeas corpus proceeding or a proceeding under section 2255
                    before a district judge, the final order shall be subject to review, on
 2                  appeal, by the court of appeals for the circuit in which the proceeding
                    is held.
 3                  (b) There shall be no right of appeal from a final order in a proceeding
                    to test the validity of a warrant to remove to another district or place
 4                  for commitment or trial a person charged with a criminal offense
                    against the United States, or to test the validity of such person’s
 5                  detention pending removal proceedings.
 6                  (c)
                             (1) Unless a circuit justice or judge issues a certificate of
 7                           appealability, an appeal may not be taken to the court of
                             appeals from—
 8
                                     (A) the final order in a habeas corpus proceeding in
 9                                   which the detention complained of arises out of
                                     process issued by a State court; or
10                                   (B) the final order in a proceeding under section 2255.
11                           (2) A certificate of appealability may issue under paragraph
                             (1) only if the applicant has made a substantial showing of
12                           the denial of a constitutional right.
                             (3) The certificate of appealability under paragraph (1) shall
13                           indicate which specific issue or issues satisfy the showing
                             required by paragraph (2).
14

15          If a petition is denied, the court may only issue a certificate of appealability when a

16   petitioner makes a substantial showing of the denial of a constitutional right. § 2253(c)(2). To

17   make a substantial showing, the petitioner must establish that “reasonable jurists could debate

18   whether (or, for that matter, agree that) the petition should have been resolved in a different

19   manner or that the issues presented were ‘adequate to deserve encouragement to proceed

20   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

21   880, 893 n.4 (1983)).

22          In the present case, the Court finds that Petitioner has not made the required substantial

23   showing of the denial of a constitutional right to justify the issuance of a certificate of

24   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

25   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

26   proceed further. Thus, the Court will decline to issue a certificate of appealability.

27   ///

28   ///
                                                         2
     Case 1:20-cv-01449-AWI-JLT Document 11 Filed 02/02/21 Page 3 of 3


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.     The Findings and Recommendation issued on December 2, 2020 (Doc. No. 10) is

 3                ADOPTED in full;

 4         2.     The petition for writ of habeas corpus (Doc. No. 1) is DISMISSED;

 5         3.     The Clerk of Court is directed to CLOSE the case; and

 6         4.     The Court DECLINES to issue a certificate of appealability.

 7
     IT IS SO ORDERED.
 8

 9   Dated: February 2, 2021
                                              SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
